       Case: 1:21-cv-01089 Document #: 1 Filed: 02/24/21 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   CHICAGO DIVISION

                                   CASE NO.: 1:21-cv-01089

 FOTOHAUS, LLC,

                Plaintiff,

 v.

 HEARTLAND INSTITUTE,

                Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                        (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff FOTOHAUS, LLC by and through its undersigned counsel, brings this

Complaint against Defendant HEARTLAND INSTITUTE for damages and injunctive relief, and

in support thereof states as follows:

                                 SUMMARY OF THE ACTION

       1.      Plaintiff FOTOHAUS, LLC (“Fotohaus”) brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Fotohaus’

original copyrighted Work.

       2.      Daniel Foster, owner and principal photographer of Fotohaus, has a history of

taking highly unique abstract architecture photographs that focus on lines and geometry. His

works have been featured 18 times in the highly-coveted “Explore” section of Flickr. More than

86,000 fans follow his work on Instagram. Daniel is a member of the Royal Photographic

Society and Professional Photographers of America. His work has been published online and

offline through a variety of publications, including National Geographic, der Freitag, the World

Wildlife Fund, and Smithsonian. Daniel licenses his work commercially on a selective basis and

                                           SRIPLAW
                       CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:21-cv-01089 Document #: 1 Filed: 02/24/21 Page 2 of 6 PageID #:2




is currently working to establish himself as a fine art photographer. His prints are available for

purchase through Saatchi Art.

        3.      Defendant HEARTLAND INSTITUTE (“Heartland”) is a national non-profit

research and education organization based in Arlington Heights, Illinois. Heartland advertises

itself as “one of the world’s leading free-market think tanks” as well as an “action tank”.

Heartland has a full-time staff of 24 people with a 10-member Board of Directors, over 2,000

donors, 500+ academics and professional economists that serve as policy advisors, a dozen

senior fellows and more than 300 elected officials who pay dues to serve on their legislative

forum. Heartland has hosted 13 international conferences on climate change and two America

First Energy Conferences since 2008. At all times relevant herein, Heartland owned and

operated the internet website located at the URL www.heartland.org (the “Website”).

        4.      Fotohaus alleges that Heartland copied Fotohaus’ copyrighted Work from the

internet in order to advertise, market and promote its business activities. Heartland committed

the violations alleged in connection with Heartland’s business for purposes of advertising and

promoting sales to the public in the course and scope of the Heartland’s business.

                                   JURISDICTION AND VENUE

        5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        7.      Defendant is subject to personal jurisdiction in Illinois.

        8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.
                                                 2
                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:21-cv-01089 Document #: 1 Filed: 02/24/21 Page 3 of 6 PageID #:3




                                          DEFENDANT

        9.      Heartland Institute is an Illinois Non-Profit Corporation, with its principal place

of business at 3939 North Wilke Road, Arlington Heights, Illinois, 60004, and can be served by

serving its Registered Agent, Mr. Jim Lakely, at the same address.

                           THE COPYRIGHTED WORK AT ISSUE

        10.     In 2013, Fotohaus created the photograph entitled “Natural Gas Fracking,” which

is shown below and referred to herein as the “Work”.




        11.     Fotohaus registered the Work with the Register of Copyrights on March 18, 2013

and was assigned the registration number VA 1-879-851. The Certificate of Registration is

attached hereto as Exhibit 1.

        12.     Fotohaus’ Work is protected by copyright but is not otherwise confidential,

proprietary, or trade secrets.


                                                3
                                            SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:21-cv-01089 Document #: 1 Filed: 02/24/21 Page 4 of 6 PageID #:4




        13.     At all relevant times Fotohaus was the owner of the copyrighted Work at issue in

this case.

                                 INFRINGEMENT BY DEFENDANT

        14.     Heartland has never been licensed to use the Work at issue in this action for any

purpose.

        15.     On a date after the Work at issue in this action was created, but prior to the filing

of this action, Heartland copied the Work.

        16.     On or about October 29, 2019, Fotohaus discovered the unauthorized use of the

Work on the Website as a thumbnail picture for an article entitled “The End of Expensive Oil?”

The article is dated March 15, 2015.

        17.     Heartland copied Fotohaus’ copyrighted Work without Fotohaus’ permission.

        18.     After Heartland copied the Work, it made further copies and distributed the Work

on the internet to promote the sale of goods and services as part of its research and education

organization.

        19.     Heartland copied and distributed Fotohaus’ copyrighted Work in connection with

Heartland’s business for purposes of advertising and promoting Heartland’s business, and in the

course and scope of advertising and selling products and services.

        20.     Fotohaus’ Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        21.     Heartland committed copyright infringement of the Work as evidenced by the

documents attached hereto as Exhibit 2.

        22.     Fotohaus never gave Heartland permission or authority to copy, distribute or

display the Work at issue in this case.


                                                 4
                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:21-cv-01089 Document #: 1 Filed: 02/24/21 Page 5 of 6 PageID #:5




        23.    Fotohaus notified Heartland of the allegations set forth herein on December 13,

2019 and January 6, 2020. To date, the parties have failed to resolve this matter. Copies of the

Notices to Heartland are attached hereto as Exhibit 3.
                                       COUNT I
                                COPYRIGHT INFRINGEMENT

        24.    Fotohaus incorporates the allegations of paragraphs 1 through 23 of this

Complaint as if fully set forth herein.

        25.    Fotohaus owns a valid copyright in the Work at issue in this case.

        26.    Fotohaus registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        27.    Heartland copied, displayed, and distributed the Work at issue in this case and

made derivatives of the Work without Fotohaus’ authorization in violation of 17 U.S.C. § 501.

        28.    Heartland performed the acts alleged in the course and scope of its business

activities.

        29.    Heartland’s acts were willful.

        30.    Fotohaus has been damaged.

        31.    The harm caused to Fotohaus has been irreparable.

        WHEREFORE, the Plaintiff Fotohaus, LLC prays for judgment against the Defendant

Heartland Institute that:

        a.     Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;




                                                5
                                            SRIPLAW
                       CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
       Case: 1:21-cv-01089 Document #: 1 Filed: 02/24/21 Page 6 of 6 PageID #:6




          b.     Defendant be required to pay Plaintiff its actual damages and Heartland’s profits

attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided in 17

U.S.C. § 504;

          c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable

statutes sued upon;

          d.     Plaintiff be awarded pre and post-judgment interest; and

          e.     Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: February 24, 2021                         Respectfully submitted,


                                                 /s/Joel B. Rothman
                                                 JOEL B. ROTHMAN
                                                 joel.rothman@sriplaw.com
                                                 CRAIG A. WIRTH
                                                 craig.wirth@sriplaw.com

                                                 SRIPLAW
                                                 21301 Powerline Road
                                                 Suite 100
                                                 Boca Raton, FL 33433
                                                 561.404.4350 – Telephone
                                                 561.404.4353 – Facsimile

                                                 Attorneys for Plaintiff Fotohaus, LLC




                                                   6
                                               SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
